DETAILED ACTION

Amendment
1.	Receipt is acknowledged of the amendment filed on July 7, 2021.  Currently claims 1-8 remain in the examination.

Allowable Subject Matter
2.	Claims 1-8 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: Claims are directed at an information processing device comprising at least a storage device and a processor.  The processor is configured to execute biometric authentication using the first, second and third biometric data wherein the first biometric data and security data are received from the first device, and the second biometric data is created by using the security data and the first biometric data; and the third biometric data is obtained by combining the second biometric data with the card data or the user data in the storage device.  Such an information processing device as limited in amended claim 1 is neither disclosed nor suggested by the cited references.   The method claims as limited in claim 8 is virtually identical to the device claim, and therefore also allowable.  Accordingly, all pending claims are allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahshik Kim whose telephone number is (571)272-2393.  The examiner can normally be reached between the hours of 8:00 AM to 5:00 PM Monday thru Friday.  Examiner’s fax phone number is (571)273-2393.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael G. Lee, can be reached on (571)272-2398.  The fax phone number for this Group is (571)273-8300. 

	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [ahshik.kim@uspto.gov]. 

	 PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.



						
/AHSHIK KIM/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        
September 3, 2021